
	

113 HR 4753 IH: Investing to Modernize the Production of American Clean Energy and Technology Act of 2014
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4753
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Mr. McDermott (for himself, Mr. Waxman, Mr. Larson of Connecticut, Mr. Blumenauer, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide incentives for clean energy and to repeal
			 fossil fuel subsidies for big oil companies.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Investing to Modernize the Production of American Clean Energy and Technology Act of 2014 or as the IMPACT Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Clean energy incentives
					Subtitle A—Renewable energy
					Sec. 101. Extension of renewable energy credits.
					Sec. 102. Extension of election of investment tax credit in lieu of production credit.
					Sec. 103. Extension of qualifying advanced energy project credit.
					Sec. 104. Extension of credit for energy-efficient new homes.
					Sec. 105. Extension of credit for energy-efficient appliances.
					Subtitle B—Electric, natural gas, and hydrogen vehicles
					Sec. 111. Increase and expansion of credit for qualified plug-in electric drive motor vehicles.
					Sec. 112. Extension of new qualified alternative fuel motor vehicle credit for heavy natural gas
			 vehicles.
					Sec. 113. Modification of credit for alternative fuel vehicle refueling property for vehicles
			 powered by electricity, natural gas, or hydrogen.
					Sec. 114. Electric, natural gas, and hydrogen vehicle refueling property tax credit bonds.
					Title II—Repeal of fossil fuel subsidies for big oil companies
					Sec. 201. Prohibition on using last-in, first-out accounting for major integrated oil companies.
					Sec. 202. Modifications of foreign tax credit rules applicable to major integrated oil companies
			 which are dual capacity taxpayers.
					Sec. 203. Limitation on section 199 deduction attributable to oil, natural gas, or primary products
			 thereof.
					Sec. 204. Limitation on deduction for intangible drilling and development costs.
					Sec. 205. Limitation on percentage depletion allowance for oil and gas wells.
					Sec. 206. Limitation on deduction for tertiary injectants.
				
			IClean energy incentives
			ARenewable energy
				101.Extension of renewable energy credits
					(a)Wind, biomass, geothermal, small irrigation, landfill gas, hydropower, marine, and hydrokineticEach of the following provisions of section 45(d) of such Code is amended by striking January 1, 2014 each place it appears and inserting January 1, 2024:
						(1)Paragraph (1).
						(2)Clauses (i) and (ii) of paragraph (2)(A).
						(3)Clauses (i)(I) and (ii) of paragraph (3)(A).
						(4)Paragraph (4).
						(5)Paragraph (6).
						(6)Subparagraphs (A) and (C) of paragraph (9).
						(7)Subparagraph (B) of paragraph (11).
						(b)Early termination in event of Federal renewable electricity requirementSubsection (d) of section 45 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
						
							(12)Termination in event of Federal renewable electricity requirementNotwithstanding any other provision of this section, the term qualified facility shall not include any property which is placed in service after the date which is 1 year after the
			 date on which the Secretary of Energy makes a public declaration that a
			 Federal law is in effect which requires retail electric suppliers in the
			 United States to supply minimum and significant amounts of electric energy
			 which is generated from renewable sources to customers for purposes other
			 than resale..
					102.Extension of election of investment tax credit in lieu of production credit
					(a)In generalClause (ii) of section 48(a)(5)(C) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2024.
					(b)LimitationParagraph (5) of section 48(a) of such Code is amended by adding at the end the following new
			 subparagraphs:
						
							(E)LimitationIn the case of a qualifying offshore wind facility to which this paragraph applies and the total
			 megawatt nameplate capacity of which exceeds 3,000 megawatts, the basis
			 which would (but for this subparagraph) be taken into account under
			 subsection (a) with respect to such facility shall not exceed the amount
			 which bears the same ratio to such basis as—
								(i)3000 megawatts, bears to
								(ii)the total megawatt nameplate capacity of such facility.
								(F)Qualifying offshore wind facilityFor purposes of this paragraph—
								(i)In generalThe term qualifying offshore wind facility means an offshore facility using wind to produce electricity.
								(ii)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the
			 Great Lakes, or in the coastal waters of the United States, including the
			 territorial seas of the United States, the exclusive economic zone of the
			 United States, and the Outer Continental Shelf of the United States. For
			 purposes of the preceding sentence, the term United States has the meaning given in section 638(1)..
					(c)Effective dateThe amendments made by this section shall apply to facilities placed in service after December 31,
			 2013.
					103.Extension of qualifying advanced energy project creditParagraph (1) of section 48C(d) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(C)Additional limitation amount
							(i)In generalThe total amount of credits that may be allocated under the program shall be increased by
			 $5,000,000,000.
							(ii)ApplicationsNotwithstanding the deadline for submitting applications specified in paragraph (2)(A), an
			 applicant for certification with respect to credits allocated pursuant to
			 clause (i) may submit an application to the Secretary at such time and in
			 such manner as the Secretary may provide.
							(iii)Review, redistribution, and reallocationNotwithstanding the deadline for review specified in paragraph (4)(A), the Secretary shall review
			 the credits allocated pursuant to clause (i) at such time as the Secretary
			 determines appropriate..
				104.Extension of credit for energy-efficient new homes
					(a)In generalSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2016.
					(b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2013.
					105.Extension of credit for energy-efficient appliances
					(a)In generalSection 45M(b) of the Internal Revenue Code of 1986 is amended by striking or 2013 each place it appears and inserting 2013, 2014, 2015, or 2016.
					(b)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2013.
					BElectric, natural gas, and hydrogen vehicles
				111.Increase and expansion of credit for qualified plug-in electric drive motor vehicles
					(a)Increase in dollar limitationParagraph (2) of section 30D(b) of the Internal Revenue Code of 1986 is amended by striking $2,500 and inserting $5,000.
					(b)Increase in limitation on number of vehicles eligible for creditParagraph (2) of section 30D(e) of such Code is amended by striking 200,000 and inserting 400,000.
					(c)Effective dateThe amendment made by this section shall apply to vehicles acquired after the date of the enactment
			 of this Act.
					112.Extension of new qualified alternative fuel motor vehicle credit for heavy natural gas vehicles
					(a)In generalParagraph (4) of section 30B(k) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2018, in the case of a vehicle powered by compressed or liquefied natural gas and
			 weighing more than 8,500 pounds) before the period at the end.
					(b)Effective dateThe amendment made by this section shall apply to vehicles purchased after the date of the
			 enactment of this Act.
					113.Modification of credit for alternative fuel vehicle refueling property for vehicles powered by
			 electricity, natural gas, or hydrogen
					(a)Special Rules for Property Placed in Service Before January 1, 2021Subsection (e) of section 30C of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
						
							(7)Property for recharging vehicles powered by electricity, natural gas, or hydrogenIn the case of property placed in service after December 31, 2013, and before January 1, 2021,
			 which relates to electricity, natural gas, or hydrogen—
								(A)subsection (a) shall be applied by substituting 50 percent for 30 percent,
								(B)subsection (b)(1) shall be applied by substituting $50,000 for $30,000, and
								(C)subsection (b)(2) shall be applied by substituting $2,000 for $1,000..
					(b)Installation CostsSubsection (e) of section 30C of such Code, as amended by subsection (a), is amended by adding at
			 the end the following:
						
							(8)Installation costsThe cost of any qualified alternative fuel vehicle refueling property which relates to electricity,
			 natural gas, or hydrogen shall include the cost of the original
			 installation of such property..
					(c)Termination of CreditParagraph (1) of section 30C(g) of such Code is amended to read as follows:
						
							(1)in the case of property relating to electricity, natural gas, or hydrogen, after December 31, 2020,
			 and.
					(d)Effective DateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					114.Electric, natural gas, and hydrogen vehicle refueling property tax credit bonds
					(a)In GeneralParagraph (1) of section 54A(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (D), by inserting or at the end of subparagraph (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
						
							(F)a qualified electric, natural gas, and hydrogen vehicle refueling property bond,.
					(b)Qualified PurposeSubparagraph (C) of section 54A(d)(2) of such Code is amended by striking and at the end of clause (iv), by striking the period at the end of clause (v) and inserting , and, and by adding at the end the following new clause:
						
							(vi)in the case of a qualified electric, natural gas, and hydrogen vehicle refueling property bond, a
			 purpose specified in section 54G(a)(1)..
					(c)Bonds AllowedSubpart I of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new section:
						
							54G.Qualified electric, natural gas, and hydrogen vehicle refueling property bonds
								(a)Qualified Electric, Natural Gas, and Hydrogen Vehicle Refueling Property BondFor purposes of this subpart, the term qualified electric, natural gas, and hydrogen vehicle refueling property bond means any bond issued as part of an issue if—
									(1)100 percent of the available project proceeds of such issue are to be used for capital expenditures
			 incurred by a qualified issuer for 1 or more qualified electric, natural
			 gas, and hydrogen vehicle refueling properties,
									(2)the bond is issued by a qualified issuer, and
									(3)the issuer designates such bond for purposes of this section.
									(b)Reduced Credit AmountNotwithstanding paragraph (2) of section 54A(b), the annual credit determined with respect to any
			 qualified electric, natural gas, and hydrogen vehicle refueling property
			 bond is 70 percent of the amount which would (but for this subsection)
			 otherwise be determined under such paragraph with respect to such bond.
								(c)Limitation on Amount of Bonds DesignatedThe maximum aggregate face amount of bonds which may be designated under subsection (a) by any
			 issuer shall not exceed the limitation amount allocated to such issuer
			 under subsection (e).
								(d)National Limitation on Amount of Bonds DesignatedThere is a national qualified electric, natural gas, and hydrogen vehicle refueling property bond
			 limitation of $750,000,000.
								(e)AllocationsThe Secretary shall make allocations of the amount of the national qualified electric, natural gas,
			 and hydrogen vehicle refueling property bond limitation described in
			 subsection (d) among purposes described in subsection (a)(1) in such
			 manner as the Secretary determines appropriate.
								(f)DefinitionsFor purposes of this section—
									(1)Qualified electric, natural gas, and hydrogen vehicle refueling propertyThe term qualified electric, natural gas, and hydrogen vehicle refueling property means any qualified alternative fuel vehicle refueling property (within the meaning of section
			 30C) which relates to electricity, natural gas, or hydrogen.
									(2)Qualified issuer
										(A)In generalThe term qualified issuer means a public power provider, a cooperative electric company, or a governmental body.
										(B)Governmental bodyThe term governmental body means any State or Indian tribal government, or any political subdivision thereof.
										(C)Public power providerThe term public power provider means a State utility that has a service obligation to end-users or to a distribution utility
			 (within the meaning of section 217 of the Federal Power Act, as in effect
			 on the date of the enactment of this section).
										(D)Cooperative electric companyThe term cooperative electric company means a mutual or cooperative electric company described in section 501(c)(12) or an organization
			 described in section 1381(a)(2)(C)..
					(d)Clerical AmendmentThe table of sections for subpart I of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new item:
						
							
								Sec. 54G. Qualified electric, natural gas, and hydrogen vehicle refueling property bonds..
					(e)Effective DateThe amendments made by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
					IIRepeal of fossil fuel subsidies for big oil companies
			201.Prohibition on using last-in, first-out accounting for major integrated oil companies
				(a)In generalSection 472 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Major integrated oil companiesNotwithstanding any other provision of this section, a major integrated oil company (as defined in
			 section 167(h)(5)(B)) may not use the method provided in subsection (b) in
			 inventorying of any goods..
				(b)Effective date and special rule
					(1)In generalThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					(2)Change in method of accountingIn the case of any taxpayer required by the amendment made by this section to change its method of
			 accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall be treated as initiated by the taxpayer,
						(B)such change shall be treated as made with the consent of the Secretary of the Treasury, and
						(C)the net amount of the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account
			 ratably over a period (not greater than 8 taxable years) beginning with
			 such first taxable year.
						202.Modifications of foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
				(a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Special rules relating to major integrated oil companies which are dual capacity taxpayers
							(1)General ruleNotwithstanding any other provision of this chapter, any amount paid or accrued by a dual capacity
			 taxpayer which is a major integrated oil company (as defined in section
			 167(h)(5)(B)) to a foreign country or possession of the United States for
			 any period shall not be considered a tax—
								(A)if, for such period, the foreign country or possession does not impose a generally applicable
			 income tax, or
								(B)to the extent such amount exceeds the amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by
			 the country or possession, or
									(ii)would be paid if the generally applicable income tax imposed by the country or possession were
			 applicable to such dual capacity taxpayer.Nothing in this paragraph shall be construed to imply the proper treatment of any such amount not
			 in excess of the amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who—
								(A)is subject to a levy of such country or possession, and
								(B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in
			 accordance with regulations) from such country or possession.
								(3)Generally applicable income taxFor purposes of this subsection—
								(A)In generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a
			 foreign country or possession on income derived from the conduct of a
			 trade or business within such country or possession.
								(B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in
			 practice, to—
									(i)persons who are not dual capacity taxpayers, and
									(ii)persons who are citizens or residents of the foreign country or possession..
				(b)Effective Date
					(1)In generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
					(2)Contrary treaty obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation
			 of the United States.
					203.Limitation on section 199 deduction attributable to oil, natural gas, or primary products thereof
				(a)Denial of deductionParagraph (4) of section 199(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(E)Special rule for certain oil and gas incomeIn the case of any taxpayer who is a major integrated oil company (as defined in section
			 167(h)(5)(B)) for the taxable year, the term domestic production gross receipts shall not include gross receipts from the production, transportation, or distribution of oil,
			 natural gas, or any primary product (within the meaning of subsection
			 (d)(9)) thereof..
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				204.Limitation on deduction for intangible drilling and development costs
				(a)In generalSection 263(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new sentence: This subsection shall not apply to amounts paid or incurred by a taxpayer in any taxable year in
			 which such taxpayer is a major integrated oil company (as defined in
			 section 167(h)(5)(B))..
				(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2013.
				205.Limitation on percentage depletion allowance for oil and gas wells
				(a)In generalSection 613A of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Application with respect to major integrated oil companiesIn the case of any taxable year in which the taxpayer is a major integrated oil company (as defined
			 in section 167(h)(5)(B)), the allowance for percentage depletion shall be
			 zero..
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				206.Limitation on deduction for tertiary injectants
				(a)In generalSection 193 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(d)Application with respect to major integrated oil companiesThis section shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which
			 such taxpayer is a major integrated oil company (as defined in section
			 167(h)(5)(B))..
				(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2013.
				
